EXHIBIT 10.4
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this "Agreement") dated this 23th day of October, 2008
 
BETWEEN:
 
Dr. Lev Paukman
(the "Lender")
 
OF THE FIRST PART
 
AND
 
Mega Media Group, Inc. of 1122 Coney Island Avenue, Brooklyn, NY 11230
(the "Borrower")
 
OF THE SECOND PART
 
IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:
 
Loan Amount & Interest
 
1.  
The Lender promises to loan One Hundred Fifty Thousand ($150,000.00 ) USD, to
the Borrower and the Borrower promises to repay this principal amount to the
Lender, at such address as may be provided in writing, with interest payable on
the unpaid principal at the rate of 9.00 percent per annum, calculated yearly
not in advance.

 
 
Payment

 
2.  
This Loan will be repaid in within 30 business days from the execution of this
Agreement.

 
 
Default

 
3.  
Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.

 
 
Governing Law

 
4.  
This Agreement will be construed in accordance with and governed by the laws of
the State of New York.

 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Costs

 
5.  
All costs, expenses and expenditures including, without limitation, the complete
legal costs incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.

 
 
Assignment

 
6.  
This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower. The
Borrower waives presentment for payment, notice of non-payment, protest, and
notice of protest.

 
 
Amendments

 
7.  
This Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.

 
 
Severability

 
8.  
The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any part of this Agreement is held
to be invalid, this invalidity will not affect the operation of any other part
of this Agreement.

 
 
General Provisions

 
9.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 
 
Entire Agreement

 
10.  
This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.

 
 
IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 23rd day of October, 2008.
 

 
___________________________
Dr. Lev Paukman
 
Mega Media Group, Inc.
Per: ___________________________ (Seal)


